UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
JEFFREY HANDY,                                                 :
                                                               :
                         Plaintiff,                            :      19-CV-3885 (MKV) (OTW)
                                                               :
                      -against-                                :      ORDER
                                                               :
CITY OF NEW YORK, et al.,
                                                               :
                         Defendants.                           :
                                                               :
                                                               :
-------------------------------------------------------------x

         ONA T. WANG, United States Magistrate Judge:

         WHEREAS, an answer has been filed by David Alvarado, and he is being represented by

the same counsel that is representing the City of New York.

         Parties are directed to meet and confer and Defendants are directed to submit an

updated proposed case management plan on the CM/ECF docket by March 6, 2020.

         The Clerk is respectfully directed to mail a copy of this order to Plaintiff.

         SO ORDERED.



                                                                     s/ Ona T. Wang
Dated: February 14, 2020                                           Ona T. Wang
       New York, New York                                          United States Magistrate Judge
